219 F.2d 764
The BALTIMORE & OHIO RAILROAD COMPANY, a corporation, Appellant,v.Carl N. PEIGH, Buel C. Griffin and Omar A. Safly, Appellees.
No. 12225.
United States Court of Appeals, District of Columbia Circuit.
Argued December 9, 1954.
Decided February 17, 1955.

Appeal from the United States District Court for the District of Columbia; Burnita Shelton Matthews, District Judge.
Mr. Stephen Ailes, Washington, D. C., with whom Mr. Henry C. Ikenberry, Jr., Washington, D. C., was on the brief, for appellant. Mr. Laidler B. Mackall, Washington, D. C., also entered an appearance for appellant.
Mr. Douglas A. Clark, Washington, D. C., with whom Mr. Charles H. Quimby, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a judgment for the plaintiff, entered on a jury's verdict, in a suit for personal injuries. We reversed a former judgment for the defendant. Peigh v. Baltimore & O. R. Co., 92 U.S.App.D.C. 198, 204 F.2d 391. The defendant's contentions concern negligence, contributory negligence, proximate cause, and the admission and exclusion of evidence. We find no error affecting substantial rights.


2
Affirmed.


3
WILBUR K. MILLER, Circuit Judge, dissents.